Citation Nr: 0933746	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to May 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for a bilateral 
knee disorder, low back disorder, bilateral foot disorder, 
skin rash, and bilateral shoulder disorder.  The Veteran 
appealed the RO decision and in July 2007 the Board denied 
the claims.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court the Veteran's 
attorney and a representative of VA's General Counsel, on 
behalf of the Secretary, filed a joint motion for remand.  
The joint motion indicated that the Veteran sought to 
withdraw his appeal for service connection for a bilateral 
foot disorder, a skin disorder, and bilateral shoulder 
disorder.  In the joint motion, the parties agreed that the 
remaining matters should be remanded to the RO for a VA 
medical examination.  The Court granted the motion and 
incorporated the joint motion in a June 2008 order.  
Specifically, the Court's order vacated the Board's July 2007 
decision with respect to the service connection claims for 
right knee disorder, left knee disorder, low back disorder, 
and bilateral foot disorder and remanded the matters to the 
Board for further development and readjudication.

The issue of a bilateral knee disorder and low back disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  In the June 2008 Joint Motion for Remand, the Veteran 
stated his intent to withdraw his appeal of the Board's 
denial of service connection for a bilateral foot disorder 
and specifically stated that the claim was not before the 
Court for review and should be considered abandoned.

2.  The Veteran's joint motion is a request in writing 
seeking withdrawal or abandonment of his appeal seeking 
service connection for a bilateral foot disorder.


CONCLUSION OF LAW

As the Veteran has withdrawn his appeal seeking service 
connection for a bilateral foot disorder; the Board has no 
further jurisdiction in the matter.  38 U.S.C.A.  
§§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  An appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

In the joint motion for remand, the Veteran stated his intent 
to abandon or withdraw his claim for service connection for a 
bilateral foot disorder, as well as his service connection 
claims for skin and bilateral shoulder disorders.  He stated 
that these issues were not before the Court and that the 
Court should consider the claims abandoned.  

In this regard, despite the Veteran's withdrawal of the claim 
for service connection for a bilateral foot disorder, in its 
June 2008 Order, the Court remanded the claim to the Board 
for further adjudication.  Thus, the Court did not dismiss 
the appeal of the issues withdrawn by the Veteran.  As a 
result, the Board must do so.  

The Board has considered the issue and as the Court 
incorporated the joint motion in its order, the Board accepts 
the joint motion as a formal, written withdrawal of the 
appeal for service connection for a bilateral foot disorder.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter, and the appeal must be dismissed.

ORDER

The appeal of the denial of service connection for a 
bilateral foot disorder is dismissed.


REMAND

The Court's June 2008 Order, which incorporates the joint 
motion to remand, has ordered the Board to remand the claims 
for service connection for a bilateral knee disorder and low 
back disorder to the RO for the Veteran to be scheduled for a 
VA examination to determine the nature and etiology of his 
bilateral knee and low back disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated VA 
outpatient treatment records not already 
associated with the claims file and send 
the Veteran a letter requesting that he 
identify all treatment providers who have 
treated his bilateral knee and/or lumbar 
spine conditions since August 2004.  Ask 
the Veteran to either submit evidence from 
these providers or to execute the proper 
documents so that VA can assist him in 
obtaining such evidence.  All evidence 
obtained should be associated with the 
claims file.

2.  After all available evidence is 
obtained and associated with the claims 
file, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his bilateral knee and low 
back disabilities.  The claims file and a 
copy of this remand must be provided to 
the examiner in conjunction with the 
examination, and the examiner must review 
the claims file and annotate the report as 
to whether he or she reviewed the claims 
file.

The examiner is asked to state whether the 
Veteran suffers a right and/or left knee 
disability and low back disability.  If 
so, the examiner is asked to render a 
medical opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any of the 
conditions had their onset during active 
service from April 1971 to May 1973 or 
were caused by the Veteran's active 
service.  The examiner should specifically 
address the Veteran's helicopter jumps 
while in service.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  A rationale must be provided for each 
opinion rendered.

3.  Then, readjudicate the Veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


